Judgment, Supreme Court, New York County (Maxwell Wiley, J.), entered December 13, 2006, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third *522degree, and sentencing her, as a second felony drug offender, to a term of 4 1/2 years, unanimously affirmed.
Although the record fails to establish a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
We reject defendant’s claim regarding the imposition of a mandatory surcharge and fees (see People v Harris, 51 AD3d 523 [2008] [decided herewith]). Concur—Mazzarelli, J.P., Friedman, Buckley, Sweeny and Renwick, JJ.